Exhibit 10.10(b)
Second Amendment to Exclusive Patent License Agreement
Between
University of Arizona and Oncothyreon, Inc.
Effective 15 September 2005
     This Second Amendment (“Second Amendment”), effective on the date of last
authorized signature affixed hereto, is by and between the Arizona Board of
Regents on behalf of the University of Arizona, having an office at 888 N.
Euclid Avenue, Room 204, Tucson, Arizona 85721 (“LICENSOR”), and Oncothyreon,
Inc., having its principal office at 2601 Fourth Avenue, Suite 500, Seattle,
Washington 98121 (“LICENSEE”).
     WHEREAS, LICENSOR and Pro1X Pharmaceuticals Corporation, which was
subsequently acquired by LICENSEE, entered into an Exclusive Patent License
Agreement, effective 15 September 2005 (“Agreement”), that, by assignment of the
Agreement, granted to LICENSEE exclusive rights in Licensed Patents described in
Schedule A pursuant to Section 2.3 of the Agreement; and
     WHEREAS, LICENSOR and LICENSEE previously amended Schedule A of the
Agreement to add certain Licensed Patents to the Agreement pursuant to the First
Amendment to the Agreement, which amendment was effective on 28 November 2008
(“First Amendment”); and
     WHEREAS, LICENSOR and LICENSEE wish to further amend Schedule A of the
Agreement to delete certain Licensed Patents from the Agreement.
     NOW, THEREFORE, the parties agree as follows:
     1. Schedule A (as amended by the First Amendment) shall be replaced in its
entirety as follows:
Schedule A

                  Serial No.   Territory   Title   Filing Date   Status
10/288,888
  US   N-Oxides and Derivatives of Melphalan for Treating Diseased States
Associated With Hypoxia Inducible Factor   11/6/2002   Abandoned
 
               
10/929,156
  US   N-Oxides and Derivatives of Melphalan for Treating Diseased States
Associated With Hypoxia Inducible Factor   8/20/2004   Pending
 
               
2003291282
  AU   N-Oxides and Derivatives of Melphalan for Treating Diseased States
Associated With Hypoxia Inducible Factor   11/3/2003   Pending
 
               
2504496
  CA   N-Oxides and Derivatives of Melphalan for Treating Diseased States
Associated With Hypoxia Inducible Factor   11/3/2003   Pending
 
               

 



--------------------------------------------------------------------------------



 



                  Serial No.   Territory   Title   Filing Date   Status
03768672.2
  EP   N-Oxides and Derivatives of Melphalan for Treating Diseased States
Associated With Hypoxia Inducible Factor   11/3/2003   Pending
 
               
2004-551738
  JP   N-Oxides and Derivatives of Melphalan for Treating Diseased States
Associated With Hypoxia Inducible Factor   11/3/2003   Pending
 
               
2005-004845
  MX   N-Oxides and Derivatives of Melphalan for Treating Diseased States
Associated With Hypoxia Inducible Factor   11/3/2003   Pending
 
               
PCT/US03/35266
  PCT   N-Oxides and Derivatives of IVielphalan for Treating Diseased States
Associated With Hypoxia Inducible Factor   11/3/2003   Pending
 
               
60/487,562
  US   Regulation of HIF Protein Levels via Deubiquination Pathway   7/14/2003  
Expired
 
               
PCT/US04/22656
  PCT   Regulation of HIF Protein Levels via Deubiquination Pathway   7/14/2004
  Pending
 
               
60/602,151
  US   Method of Pre-selecting Patients for Anti-VEGF, Anti-H1F-1 or
Anti-Thioredoxin Therapy   8/17/2004   Expired
 
               
60/602,163
  US   Monitoring Effects of PX-12 on Tumor Vascular Permeability   8/17/2004  
Expired
 
               
11/206,526
  US   Method of Preselecting Patients for Anti-VEGF, Anti-H1F-1 or
Anti-Thioredoxin Therapy   8/17/2005   Pending
 
               
PCT/US05/29416
  PCT   Method of Preselection Patients for Anti-VEGF, Anti- H1F-1 or
Anti-Thioredoxin Therapy   8/17/2005   Reg./nat. Phases entered
 
               
2005277350
  AU   Method of Preselection Patients for Anti-VEGF, Anti-H1F-1 or
Anti-Thioredoxin Therapy   8/17/2005   Pending
 
               
2,577,312
  CA   Method of Preselection Patients for Anti-VEGF, Anti-HIF-1 or
Anti-Thioredoxin Therapy   8/17/2005   Pending
 
               
05808798.2
  EP   Method of Preselection Patients for Anti-VEGF, Anti-HIF-1 or
Anti-Thioredoxin Therapy   8/17/2005   Pending

     2. All other terms of the Agreement shall remain the same.
[signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, a duly authorized officer of each party hereto has
executed this Second Amendment in duplicate originals by on the day and year
below written.

              ARIZONA BOARD OF REGENTS
On behalf of
THE UNIVERSITY OF ARIZONA   ONCOTHYREON, INC.
 
           
By:
  /s/ Patrick L. Jones, PhD, MBA   By:   /s/ Robert L. Kirkman, MD
 
               
Name: Patrick L. Jones, PhD, MBA
      Name: Robert L. Kirkman, MD    
Title:   Director, Office of Technology Transfer
      Title:   President and CEO
 
           
Date: 12th July 2010
  Date: 13th August 2010

 